Citation Nr: 1814576	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an ulcer.

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for prolapse of the rectum, secondary to his service-connected hemorrhoids.

5.  Whether a May 1978 rating decision denying service connection for a low back disability should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

6.  Whether a March 1993 rating decision denying service connection for migraine headaches should be revised or reversed on the grounds of CUE.

7.  Whether a February 1996 rating decision denying service connection for an ulcer should be revised or reversed on the grounds of CUE.

8.  The propriety of the reduction of the rating for chloracne from 30 percent to 0 percent effective April 28, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to January 1968 and from November 1974 to February 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004, April 2009, January 2015 and April 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of whether new and material evidence has been received to reopen claims for service connection for a low back disability and ulcers, and entitlement to service connection for headaches were previously before the Board in June 2006 and November 2011 and remanded for additional development.  The issue of entitlement to service connection for headaches was reopened in the June 2006 decision.

The Veteran testified at an April 2011 Central Office hearing before a Veterans Law Judge who has since retired.  A complete transcript of the hearing is of record.  

The Veteran was afforded another Central Office hearing before the undersigned Veterans Law Judge in May 2017.  A complete transcript of the hearing is of record.

The Board notes that new evidence, including recent VA treatment records, has been added to the claims file since the most recent supplemental statement of the case on several of the issues on appeal.  The Veteran's claims to reopen his claims for service connection for a back disability and an ulcer, his claim for service connection for migraine headaches, and his claim to restore his disability rating for chloracne are being granted.  Additionally, his motions seeking CUE in prior rating decisions are determined based on evidence of record at the time of the prior rating decisions.  Therefore, the newly received VA records are not pertinent to those determinations.  Additionally, regarding any evidence or argument submitted by the Veteran, the Veteran's substantive appeal on the issues of CUE was received after February 2, 2013.  Therefore, a waiver of such additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165.  Therefore, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

The issues of entitlement to service connection for a low back disability, an ulcer, and a prolapse of the rectum, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disability was previously denied in May 1978, May 1982 and February 1996 rating decisions; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of documentation constituting new and material evidence within the one-year appeal period.

2.  Additional evidence received since the February 1996 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim for service connection for an ulcer was denied in a February 1996 rating decision; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of documentation constituting new and material evidence within the one-year appeal period.

4.  Additional evidence received since the February 1996 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an ulcer, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran has experienced migraine headaches since his discharge from service.

6.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 1978 rating decision, such that the claim of service connection for a low back disability would have been manifestly different but for the error.

7.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the March 1993 rating decision, such that the claim of service connection for migraine headaches would have been manifestly different but for the error.

8.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the February 1996 rating decision, such that the claim of service connection for an ulcer would have been manifestly different but for the error.

9.  The medical evidence of record at the time of the April 2015 reduction in rating of chloracne from 30 percent to noncompensable fails to show actual improvement in the disability.


CONCLUSIONS OF LAW

1.  The May 1978, May 1982 and February 1996 rating decisions denying service connection for a low back disability are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).
 
2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The February 1996 rating decision denying service connection for an ulcer is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).
 
4.  New and material evidence has been received to reopen the Veteran's claim for service connection for an ulcer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The May 1978 rating decision did not contain CUE in failing to grant service connection for a low back disability.  38 U.S.C. §§ 1110, 1131, 5107, 5109A, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105, 3.203, 3.400 (2017).

7.  The February 1996 rating decision did not contain CUE in failing to grant service connection for migraine headaches.  38 U.S.C. §§ 1110, 1131, 5107, 5109A, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105, 3.203, 3.400 (2017).

8.  The February 1996 rating decision did not contain CUE in failing to grant service connection for an ulcer.  38 U.S.C. §§ 1110, 1131, 5107, 5109A, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105, 3.203, 3.400 (2017).

9. The April 2015 rating decision reducing the rating of chloracne from 30 percent to noncompensable was improper and the 30 percent disability evaluation is restored.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petitions seeking to reopen claims of service connection for a low back disability and ulcers, the claim for service connection for migraine headaches and for restoration of a 30 percent rating is harmless given the favorable determination on the claims.

In regard to the Veteran's CUE claims, VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The United States Court of Appeals for Veterans Claims (Court) has held that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of actions in the VA adjudicative process.  Because the moving party is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist are not applicable when adjudicating a CUE claim.  Livesay, 15 Vet. App. at 178-79.

New and Material Evidence
	
Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Low Back Disability

A claim for service connection for a low back disability was originally denied in a May 1978 rating decision on the basis that there was no record of a back injury in service or of objective findings of a back disability at a VA examination.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

In a May 1982 rating decision, the RO confirmed the denial of service connection for the low back disability.  The RO stated that there was no record of the Veteran sustaining a back injury while in military service.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

In a February 1996 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for a back disability.  The RO stated that the new evidence submitted contained no findings regarding a back condition.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
Here, the evidence received since the February 1996 rating decision includes new VA treatment records, including VA treatment records indicating the Veteran has a back disability.  A January 2012 VA treatment record noted the Veteran had "osteoarthritis/chronic low back pain/sciatica."  A December 2000 VA X-ray report indicates the Veteran had osteoarthritis of the lower spine with narrowing of L5/S1 on X-ray, noted as spinal stenosis.  The May 1978 rating decision originally denied the Veteran's claim, in part, because the Veteran did not have a low back disability.  The February 1996 rating decision denied the claim to reopen because the evidence contained no findings regarding a back condition.  The record also contains an October 2006 letter from R.E., M.D., indicating that the Veteran's back injury was manifested while in the service.  Dr. R.E. noted that an April 1966 service treatment record indicated the Veteran's left shoulder blade was caught in an electric file.  The January 2012 and December 2000 VA treatment records and October 2006 letter were not before adjudicators when the Veteran's claim was last denied in February 1996, and the evidence is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Ulcer

A claim for service connection for an ulcer was originally denied in a February 1996 rating decision on the basis that the service treatment records were negative for complaint of or treatment for ulcers and the evidence did not establish that ulcers were manifested to a compensable degree within one year of the Veteran's discharge from service.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
Here, the evidence received since the February 1996 rating decision includes VA treatment records and testimony from the Veteran at April 2011 and May 2017 Board hearings.  The Veteran testified that he had symptoms of an ulcer since service.  The February 1996 rating decision denied the claim in part because there was no evidence of a nexus between the Veteran's ulcers and service.  At the time of the rating decision, the Veteran had not stated that he had experienced ulcer symptoms since service.  As noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In this case, the Board finds the Veteran's statements regarding the continuity of his symptoms since service and the symptoms he experienced in service at least triggers VA's duty to assist.  In addition, the Veteran is now service-connected for GERD, and the Veteran's representative has asserted the two conditions are related.  At a July 2017 VA examination, an examiner noted that symptoms of an esophageal reflux would include mucosal ulceration.  

The testimony regarding the continuity of the Veteran's ulcer symptoms was not before adjudicators when the Veteran's claim was last denied in February 1996, and the evidence is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for ulcers, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Service Connection

Migraine Headaches

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as an organic disease of the nervous system, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In the present case, the Board finds that the overall evidence shows the Veteran has migraine headaches.  A December 2002 VA treatment record indicates the Veteran had been treated for migraine headaches.  The provider noted he thought the Veteran may have a migraine variant, but he may just have a mixed type headache.  An August 2008 VA treatment record notes the Veteran has headaches/migraine.  A September 2010 VA treatment record noted the Veteran had a diagnosis of "migraine."  Migraine headaches are considered an organic disease of the nervous system.  See VBA Adj. Manual M21-1, III.iv.4.G.1.d. As the Veteran has been diagnosed with migraine headaches during the appeal period, they are considered a "chronic disease" listed under 38 C.F.R. § 3.309(a).

Although migraine headaches were not explicitly diagnosed during service, or within the applicable presumptive period, the record, including probative medical opinions, contains credible evidence of continuity of symptomatology related to migraine headaches since discharge from service.

A June 1967 service treatment record noted the Veteran had headaches- "more of a pain than a headache."  The Veteran also reported throat problems and leg pain.  The overall impression was malingering vs. hypochondria.  A November 1967 separation report of medical history indicated the Veteran had been treated for possible vascular headaches in the past with zactrin, with good results, never incapacitating.  The record noted he had fainting and dizziness associated with headaches.  However, in a 1974 report of medical history, the Veteran denied having frequent or severe headaches.  

Private treatment records from 1982 indicate the Veteran has sought treatment for headaches and reported a long history of headache symptoms.

A September 1982 private treatment record noted the Veteran's headache had a classic vascular type history to them, possibly a migraine variety.

Private treatment records from 1987 indicate the Veteran had a vascular headache and was prescribed Valium.  An October 1987 private treatment record indicates the Veteran had a history of headaches.

A private treatment record from 1991 reflects that the Veteran had a recurrence of his headache syndrome.  The record stated "It is identical to that he has had for many years."  

A September 1992 private treatment record reflects that the Veteran complained of a headache that started in the left side of his jaw and is now located in his palate.  He was referred from Methodist South Hospital because of severe headaches.  The record noted that close questioning revealed that these headaches have a classic vascular type history to them, possibly a migraine variety.  Another private treatment record from September 1992 reflects that the Veteran had persistent pain for about six weeks on the left side of his face.  

In an April 2003 opinion, J.S., M.D., stated that the Veteran's headaches "began during his military service and I do consider it to be a service connected problem.  I have reviewed copies of his inservice medical records and these document that these developed during the time of military service."  

In a March 2005 RO hearing, the Veteran testified that his headaches began in service and have continued since service.  

In an October 2006 letter, R.E., M.D., stated that it is clear from the record that the Veteran manifested abnormalities while in the service, including "frequent headaches."  Dr. R.E. indicates the record was "replete with references" to headaches.

At an April 2011 Board hearing, the Veteran testified that he had headaches that had persisted since service.  At a May 2017 Board hearing, the Veteran also stated that he has had continuous headaches since 1965.

As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as headache symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record indicates the Veteran experienced headaches during his first period of service and has consistently reported having a long history of headaches, which have been diagnosed during the appeal period as vascular and migraine headaches.  

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The April 2003 opinion from Dr. J.S. and October 2006 letter from Dr. R.E. support the Veteran's assertion that his headaches began in military service.  Both doctors indicated they reviewed the Veteran's service treatment records.  Although the doctors did not provide a full rationale for their opinions, the opinions have probative value.  There are no negative opinions of record.

Giving the Veteran the benefit of the doubt, the Board finds that the criteria for entitlement to service connection for migraine headaches are met.  The evidence is at least in equipoise as to whether the Veteran's migraine headaches began during service.  The Veteran has provided competent and credible testimony and evidence supporting his assertion that he has had migraine headache symptoms since service.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

CUE Claims

The Veteran has asserted that there is clear and unmistakable error (CUE) in the May 1978 rating decision originally denying service connection for a low back disability, the February 1996 rating decision, originally denying service connection for an ulcer, and the March 1993 rating decision, which originally denied service connection for migraine headaches.

An unappealed rating decision is final based on the evidence of record (and may not be revised based on the record unless it is shown that the decision involved CUE). 38 U.S.C. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In this regard, the Board emphasizes that a CUE is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo, 6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger. Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

A disagreement with how facts were evaluated is inadequate to raise amount to CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record. Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 



May 1978 Rating Decision - Low Back Disability

In a May 1978 rating decision, the RO denied entitlement to service connection for a low back disability.  The RO found there was no record of the Veteran sustaining a back injury while in the military service and recent VA examination revealed no objective findings of a back injury.  

At the time of the May 1978 rating decision, a service connection claim had to be well-grounded.  A well-grounded claim required three elements: (1) medical evidence of a current disability, (2) lay or medical evidence of a disease or injury in service, and (3) medical evidence of a link between current disability and the in-service injury or disease.  38 C.F.R. § 3.303 (1978).  Determinations as to service connection were based on a review of the entire evidence of record, with due consideration to the policy of the VA to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  Id. 

In a March 2003 statement, the Veteran asserted that the May 1978 rating decision contained CUE because it stated the back injury was not shown by the evidence of record.  The Veteran stated that an April 1965 service treatment records showed his left shoulder blade was caught in an electric file, and a January 1975 service treatment record showed pain in the right shoulder radiating to the lower back.  He stated that he has had constant back pain since service, and there is evidence showing he had numerous complaints of pain to his back.  Essentially, the Veteran contends that VA incorrectly applied that statutes and regulations pertaining to service connection.

After carefully reviewing the record before VA in May 1978, the Board finds that there was a tenable basis for the RO's denial of service connection for a back injury based on the facts presented and applicable law at that time.

The evidence record in May 1978 did not show any objective findings of a back injury.  An April 1978 VA examination report reflects that there were no objective findings of a back injury on examination.  Additionally, although the Veteran has asserted that his service treatment records show he injured his back in service, the records he cites refer to complaints relating to his shoulder and pain radiating from the shoulder into the back.  

Additionally, prior to February 1990, the RO had no specific obligation to include in its decision a statement of the reasons for the decision.  See Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2065-66 (enacting 38 U.S.C.A. § 3004, effective January 31, 1990).

Thus, in order to establish CUE in a decision issued prior to February 1990, it must be clear from the face of the decision that a particular fact or law was not considered in the RO's adjudication.  Cf. Eddy v. Brown, 9 Vet. App. 52, 58 (1996) ("Silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."); see also Crippen v. Brown, 9 Vet. App. 412 (1996).  Hence, to the extent the RO did not specifically discuss the service treatment records, this does not reflect that the evidence was not considered.

Moreover, in order to grant service connection for a back disability, the Veteran must have been diagnosed with a back disability.  At the time of the May 1978 rating decision, there was no such diagnosis.  On the contrary, the April 1978 VA examiner noted that there were no objective findings on examination of a back injury.  X-rays revealed slight scoliosis convexed to the right, but no back disability.  Although scoliosis can be either congenital or acquired, based on the VA examiner's conclusion that there was no evidence of a back disability, it was not error for the RO to conclude that the Veteran did not have a current back disability. The RO's reliance on the medical evidence of record at the time of the May 1978 rating decision was not in error.  The Veteran's argument essentially amounts to a disagreement with how the facts were weighed or evaluated, which is not adequate to raise a valid argument of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

There is no indication that the RO, in the May 1978 rating decision, ignored facts or misapplied the law in existence at that time.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Consequently, the Board finds that the May 1978 rating decision did not contain CUE in regard to the decision to deny service connection for a back injury.

March 1993 Rating Decision - Migraine Headaches

In the March 1993 rating decision, the RO denied service connection for migraine headaches.  The RO found that service treatment records showed a complaint on only one occasion and it was not indicated to be of a chronic nature.  The separation examination made no mention of any headaches and the first evidence of chronic headaches was in 1982.  The RO found the evidence did not show a nexus between the headache in service and the Veteran's currently diagnosed headaches.

In a March 2003 statement, the Veteran asserted there was a CUE in the decision.  He stated that his service treatment records showed that he went to sick call for headaches during service.  He stated he has had headaches continually since service and continually sought treatment by private physicians.  He stated that the denial was clear and unmistakable error.

At the time of the March 1993 rating decision, a service connection claim had to be well-grounded.  A well-grounded claim required three elements: (1) medical evidence of a current disability, (2) lay or medical evidence of a disease or injury in service, and (3) medical evidence of a link between current disability and the in-service injury or disease.  38 C.F.R. § 3.303 (1993). 

The Board finds that the Veteran's argument regarding CUE in the March 1993 rating decision is essentially a dispute with the RO's weighing of the evidence at that time, which is insufficient to establish CUE.  The Veteran has not asserted that the correct facts, as they were known at the time, were not before the RO.  The Veteran had been diagnosed with headaches and service treatment records noting one report of headaches was before the RO.  In the March 1993 rating decision, the RO considered the medical evidence before it and determined that service connection was not warranted because there was no relationship between the one complaint of headaches in service and his current migraine headaches.  The RO also indicated there was no evidence of chronic headaches until 1982 and that these were at first thought to be related to tension or vascular headaches, but a later diagnosis determined they were migraine headaches.  There were no opinions of record at the time of the March 1993 rating decision indicating there was a nexus between the headaches and service.

There is no indication that the RO, in the March 1993 rating decision, ignored facts or misapplied the law in existence at that time.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Consequently, the Board finds that the March 1993 rating decision did not contain CUE in regard to the decision to deny service connection for headaches.

February 1996 Rating Decision - Ulcer

In the February 1996 rating decision, the RO denied entitlement to service connection for an ulcer.  The RO stated that service treatment records were negative for complaint of or treatment for ulcers.  The RO also found the cited evidence of record did not establish that ulcers manifested to a compensable degree within one year of the Veteran's discharge from service.

In a March 2003 statement, the Veteran stated that his service treatment records showed he was treated for indigestion and stomach trouble with diarrhea.  He stated that he has had stomach trouble since then, and it has manifested as ulcers.  He believed there was CUE in the rating decision denying service connection for ulcers.

The Veteran's allegation of CUE is essentially based on the RO's weighing of the evidence of record at the time of the February 1996 rating decision.  The Veteran has asserted that his indigestion and stomach trouble in service was a manifestation of ulcers, which continued since that time.

At the time of the February 1996 rating decision, a service connection claim had to be well-grounded.  A well-grounded claim required three elements: (1) medical evidence of a current disability, (2) lay or medical evidence of a disease or injury in service, and (3) medical evidence of a link between current disability and the in-service injury or disease.  38 C.F.R. § 3.303 (1996). 

As noted above, CUE is more than a simple disagreement as to how the facts were weighed or evaluated in the context of the governing statutes, regulations, and case law then in effect.  Here, the Veteran essentially disputes the way the RO weighed the evidence in the February 1996 rating decision.  However, there is no indication that the RO ignored facts or misapplied the law in existence at that time.  The Veteran's service treatment records do not show any treatment or diagnosis specifically for ulcers.  The Veteran was not provided with a VA examination.  However, a failure in the duty to assist is not CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998) (a claim of misdiagnosis could be interpreted as either assertion of failure to satisfy duty to assist or disagreement with weighing of facts, neither of which can be clear and unmistakable error).

With regard to the Veteran's allegation of CUE in the February 1996 rating decision, a November 1992 private treatment record indicated the Veteran was diagnosed with acute and chronic duodenal ulcer disease.  However, there is no record of a diagnosis of ulcers prior to 1992.

The RO determined the evidence in February 1996 did not show a link between the Veteran's ulcers and service or that the ulcers had manifested within one year of service.  The Veteran has asserted that the evidence showed he had symptoms of ulcers in service.  However, this amounts to a disagreement as to how the evidence was weighed in February 1996.  See Damrel, 6 Vet. App. at 245 (holding that a valid CUE motion requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).  At the time of the February 1996 rating decision, the Veteran had not provided testimony indicating his symptoms had continued since service.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Consequently, the Board finds that the February 1996 rating decision did not contain CUE in regard to the decision to deny service connection for ulcers.

Propriety of the Reduction of the Rating for Chloracne

In an April 2015 rating decision, the RO reduced the Veteran's rating for chloracne to 0 percent effective April 28, 2015, since the reduction did not affect the Veteran's overall combined evaluation.  He was notified of the decision on April 30, 2015, and filed a timely notice of disagreement.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155, Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In this case, in an April 2015 rating decision, the RO reduced the Veteran's chloracne rating from 30 percent disabling to 0 percent, effective April 28, 2015, based on an April 2015 VA examination.  The combined disability rating remained at 80 percent, and notice of this decision reflected no reduction in the Veteran's monthly compensation amount.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are not applicable.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

In this case, the Veteran's service-connected chloracne is rated under Diagnostic Codes 7899-7806.  The chloracne was rated as 10 percent from March 6, 2001, and as 30 percent from August 30, 2002.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27. 

Therefore, in this instance, the Veteran's chloracne was rated as analogous to dermatitis or eczema.  Under Diagnostic Code 7806, dermatitis may also be alternatively rated under the following Diagnostic Codes depending upon which symptoms of the disability predominate: (1) DC 7800 applies if there is disfigurement of the head, face or, neck; or (2) DC 7801, 7802, 7803, 7804, or 7805 for scarring.  The Board finds that rating the Veteran's disability pursuant to Diagnostic Code 7899-7806 to be the most appropriate as the Veteran's disability picture is not best represented by scarring.

Under Diagnostic Code 7806, a 0 percent rating is warranted where the area of involvement is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted where the area of involvement is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Comparatively, a 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, a 60 percent rating-the highest available under this particular Diagnostic Code-requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or; with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

In regard to the definition of systemic therapy, the United States Court of Appeals for the Federal Circuit (Federal Circuit), in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), reversed the judgment of the United States Court of Appeals for Veterans Claims (Court or Veterans Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016).  At issue in Johnson v. Shulkin, was the question of whether the criteria for a 60 percent rating under Diagnostic Code 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  In reversing the Veterans Court's decision in Johnson v. Shulkin, the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code," and went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'" According to the Federal Circuit, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

As noted above, the reduction of the Veteran's disability rating for chloracne was based on an April 2015 VA examination.  The last previous VA examination of record was from January 2014.  

The January 2014 VA examination report indicated the Veteran used topical and oral medications to control his chloracne condition.  He stated that every three to four months, his skin would break out and when that happens, it involves his face, scalp, ears, chest, arms and back for the most part.  He would have pustules and other acne lesions that take a long time to go away.  The report noted that the skin condition did not cause scarring or disfigurement of the head, face, or neck.  The Veteran was noted to take constant or near/constant oral medication, Minocycline, over the past 12 months, and constant/near-constant topical medications, including clindamycin, Retin A, and hydroquinone forte.  

On examination in January 2014, the Veteran was noted to have superficial acne (comedones, papules, pustules, superficial cysts) of any extent that affected less than 40 percent of face and neck, and affected body areas other than the face and neck.  The VA examiner noted that the Veteran's facial skin was fairly smooth appearing with an even texture/color.  There was no significant scarring noted.  He had some scarring on his chest and back and there were numerous hyperpigmented areas that looked like resolved/healing acne lesions.  He had two small acne lesions on his back and a few small, superficial pustules on his face.  The Veteran's VA treatment records from 2014 indicate he continued to take Minocycline for acne.

At the April 2015 VA examination, the Veteran reported that he uses topical Tretinoin and Clindamycin gel, Chlorhexidine wash and oral Minocycline in monthly cycles (one month on, one month off) for control of chloracne and folliculitis.  The report noted the skin conditions did not cause scarring or disfigurement of the head, face, or neck.  The Veteran reported taking oral medications for 6 weeks or more, but not constant, in the form of Minocycline.  He took topical medications, Tretinoin and Clindamycin Gel, constantly or near-constantly in the past 12 months.  

On examination, the Veteran's chloracne was superficial (comedones, papules, pustules, superficial cysts), affected less than 40 percent of the face and neck, and affected body areas other than the face and neck.  The VA examiner stated that the Veteran had fairly smooth skin in the face and neck with scattered papules.  The Veteran had numerous flat, hyperpigmented areas on the upper chest and back consistent with scarring related to chloracne.  They were scattered and too numerous to count and would be difficult to actually measure.  There were several pustules on the shoulders.

At the May 2017 hearing, the Veteran and his wife testified and submitted photos regarding the Veteran's skin condition.  They testified that the April 2015 VA examination was not performed during a flare-up.

The Board finds that when reviewing the January 2014 and April 2015 VA examination reports and objective medical findings, the record does not reflect evidence of improvement in the Veteran's skin condition.

In every reduction case, there must be a finding of improvement.  In Murphy v. Shinseki, 26 Vet. App. 510, (2014), the Court stated that the RO and Board are required "in any rating-reduction case" to determine (1) "based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability"; (2) "whether the examination reports reflecting such change are based upon thorough examinations"; and (3) whether any improvement "actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work" (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 (1992).  See Murphy, 26 Vet. App. at 517 (quoting Brown v. Brown, 5 Vet. App. 413, 421 (1993)).  In this regard, there must be actual improvement in the disability, not just a failure to meet the requirements of a rating under the currently assigned Diagnostic Code.  If a rating at a particular level was erroneous and should never have been assigned, the proper method of correcting that error is through a finding of clear and unmistakable error in the original rating decision.  That is not what occurred here.

The record reflects that from the January 2014 VA examination to the April 2015 VA examination, the severity of the Veteran's chloracne and treatment he received remained the same.  The frequency of his oral medication decreased from constant/near constant, to more than 6 weeks, but not constant, in the past 12 month period, but otherwise the treatment remained the same.  Although the Veteran's frequency of oral medication decreased to six weeks or more, but not constant, from constant/near-constant, the rating criteria for a 30 percent rating under DC 7806 includes systemic therapy for a duration of six weeks or more, but not constantly.  Further, the Veteran's symptoms and objective medical findings were almost identical during both VA examinations.  Both VA examiners noted that the Veteran had superficial acne (comedones, papules, pustules, superficial cysts) that affected less than 40 percent of the face and neck, and affected body areas other than the face and neck.  The Veteran's VA treatment records, VA examination reports and oral testimony indicate that his skin condition has always fluctuated.  

The Board finds the evidence of record at the time of the April 2015 rating decision, including the April 2015 VA examination report, did not show that the Veteran's skin disorder had exhibited actual improvement.  Therefore, the Board finds that the reduction from 30 percent to 0 percent for chloracne was improper.  Accordingly, the 30 percent rating for chloracne is restored.

ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for an ulcer is reopened; to this extent only the appeal is granted.

Entitlement to service connection for migraine headaches is granted.

Revision or reversal of the May 1978 rating decision, which denied service connection for a low back disability, on the basis of CUE is denied.

Revision or reversal of the March 1993 rating decision, which denied service connection for migraine headaches, on the basis of CUE is denied.

Revision or reversal of the February 1996 rating decision, which denied service connection for an ulcer, on the basis of CUE is denied.

The reduction in the rating for chloracne from 30 percent to noncompensable was not proper, and the 30 percent disability rating is restored.


REMAND

Low Back Disability

The Veteran has asserted the he hurt his back in service.  He testified that he hurt his back after his shoulder blade was caught in an electric file.  An April 1965 service treatment record indicates he had a wound after his shoulder blade was caught in an electric file.  The Veteran's VA treatment records indicate he has been diagnosed with osteoarthritis and spinal stenosis of the lumbar spine.  As the Veteran has a current back disability and he has asserted that he injured his back in service and has had continuous symptoms since then, a VA examination and opinion is necessary.

Ulcers

The Veteran has asserted that he has had ulcers that began in service.  The Veteran's representative has asserted that his ulcers are caused or aggravated by the Veteran's service-connected gastroesophageal reflux disease (GERD) or esophageal stricture.  As the Veteran has been previously diagnosed with an ulcer and he has asserted that he had continuous symptoms relating to an ulcer since service, and that the ulcers are caused or aggravated by his service-connected GERD or esophageal stricture, a VA examination and opinion is necessary.

Rectal Prolapse

The Veteran has asserted that he has a rectal prolapse secondary to his service-connected hemorrhoids.  The Veteran was afforded an August 2014 VA examination and November 2014 opinion addressing whether the Veteran had a rectal prolapse disability that was secondary to his service-connected hemorrhoids.  In a November 2014 VA opinion, the August 2014 VA examiner stated "I found no evidence of either [rectal or hemorrhoid] type of prolapse during the exam performed [in August 2014]; therefore; I am unable to state that the hemorrhoids that were initially present in 1967 and the rectal prolapse 8/08 are related without resorting to mere speculation."  However, VA treatment records indicate the Veteran has been diagnosed with a rectal prolapse during the appeal period.  An August 2012 VA examination indicated the Veteran had mild rectal prolapse.  As the November 2014 VA opinion does not contain a full rationale, it is inadequate.  In addition, the VA examiner did not address whether the Veteran's rectal prolapse may have been aggravated by his service-connected hemorrhoids.  Therefore, a new VA examination and opinion is necessary.




VA Treatment Records 

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from May 2017.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from May 2017 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of a low back disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disabilities of the low back that have existed since March 2003.

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed back disability is related to the Veteran's service, to include catching his shoulder blade in an electric file, noted in an April 1965 service treatment record, and the pain radiating from the shoulder into the lower back noted in a January 1975 service treatment record? 
The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his ulcers.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic ulcers and residuals that have existed since March 2003.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following:

A) Is it at least as likely as not (a 50 percent or greater probability) that the ulcer is related to the Veteran's service, to include the indigestion and stomach problems noted in a November 1967 service treatment record? 

B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's ulcer was caused by the Veteran's service-connected GERD or esophageal stricture?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the ulcer was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's GERD or esophageal stricture?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of rectal prolapse.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify any current chronic rectal prolapse disability or residuals that have existed since March 2014.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the rectal prolapse was caused by the Veteran's service-connected hemorrhoids?

B)  Is it at least as likely as not (a 50 percent or greater probability) that the rectal prolapse was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected hemorrhoids?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


